Citation Nr: 1605911	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD), to include as due to in-service asbestos exposure.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1975 to May 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, granted service connection for tension headaches (as a residual of the service-connected traumatic brain injury (TBI)) and assigned an initial noncompensable (0 percent) disability rating effective June 24, 2010 (the day the service connection claim was received by VA), and denied service connection for a neck disorder and COPD.  A claim for service connection for a neck disorder, TBI, and a lung disorder was received in June 2010.   

In July 2014, the Veteran testified at a Board videoconference hearing at the local RO in Buffalo, New York, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.   

In September 2014, the Veteran submitted a headache log/journal.  While the most recent statement of the case (dated in November 2013) does not include review of this evidence, in an October 2015 written statement, the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  An August 2014 private medical opinion has also been associated with the claims file.  This evidence relates to the issue of service connection for a cervical spine disorder, which the Board is remanding below.  Finally, an October 2014 VA TBI examination report has been associated with the claims file, which relates to an issue not currently in appellate status before the Board (an increased disability rating for the service-connected TBI).  As such, the Board may consider the evidence in the first instance.      

The issues of service connection for a cervical spine disorder and a higher (compensable) initial disability rating for tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during service.

2.  The Veteran's current diagnosed COPD manifested many years after service separation and is not causally or etiologically related to service, to include in-service exposure to asbestos.


CONCLUSION OF LAW

A respiratory disorder, to include COPD, was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

With respect to the issue of service connection for a respiratory disorder, in this case, the RO provided notice to the Veteran in July 2010, prior to the initial adjudication of the claim in June 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, VA examination reports, a copy of the July 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the reports of which has been associated with the claims file) September 2013.  The Board finds that the VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this issue.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, diagnosed current respiratory disorders, and provided opinions with supporting rationale.  

The Veteran testified at a July 2014 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal, what was generally required for service connection, and suggested the importance of getting a medical nexus opinion relating asbestos exposure to any current respiratory disabilities.       

The Veteran presented evidence of symptoms of the claimed COPD and testified as to in-service events and exposure to asbestos.  Further, the Veteran was afforded a VA examination in September 2013 that provides additional evidence on the etiology of the claimed respiratory disorders.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for a Respiratory Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, The Veteran has been diagnosed with COPD, which is not a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

The Veteran essentially contends that the claimed COPD is related to active service, specifically exposure to asbestos while working as a machinist mate on a ship during service.  See June 2010 claim, July 2010 written statement, August 2012 notice of disagreement.  At the July 2014 Board hearing, the Veteran contended that he worked on steam turbines and gears that were covered with asbestos during service.

First, the evidence of record demonstrates that the Veteran has current diagnosed COPD.  See September 2013 VA examination report.

The Board finds that the Veteran was exposed to asbestos during service.  The Veteran's DD Form 214 notes a military occupational specialty of machinist mate.  At the July 2014 Board hearing, the Veteran reported that he was exposed to asbestos on a regular basis while working on steam turbines and gears that were covered in asbestos.  See also September 2013 VA examination report.  The Board finds that the Veteran's contentions concerning asbestos exposure in service are consistent with his occupational specialty and the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).     

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed COPD is not related to active service, including to the asbestos exposure during service.  While the Veteran was exposed to asbestos during service, in-service asbestos exposure does not mandate that service connection be granted; rather, the in-service asbestos exposure must be shown to have at least as likely as not caused the current COPD.  

The May 1985 service separation physical examination report notes that the Veterans lungs and chest were clinically normal and a chest x-ray was normal.  On an associated report of medical history, the Veteran denied asthma, shortness of breath, pain or pressure in the chest, and chronic cough.   

At the September 2013 VA examination, the Veteran reported that he had breathing problems from approximately 2005 to 2008 and was diagnosed with COPD.  The VA examiner opined that the Veteran's COPD was less likely than not incurred in or caused by service, including in-service asbestos exposure, because the timeline of probable exposure to asbestos in 1975 to 1979 and then being diagnosed with COPD approximately 30 years later makes it unlikely that the asbestos exposure was the cause of the currently diagnosed COPD.  The VA examiner noted that review of the literature, including a publication from the National Institutes of Health (NIH), indicates that long-term exposure to lung irritants causes COPD.  The VA examiner opined that a four year exposure to asbestos is not likely the cause of the present COPD that began 30 years after exposure.  

The September 2013 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the Veteran's COPD and had sufficient facts and data on which to base conclusions.  The Board finds the September 2013 VA examination report to be highly probative.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,	 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Veteran has not contended that the COPD is directly related to active service.  Rather the Veteran has consistently contended that he has COPD that was caused by in-service asbestos exposure.  The etiology of the current COPD is a complex medical etiological question involving internal and mostly unseen system processes unobservable by the Veteran that manifest in some general symptoms of breathing disorder that are common to many respiratory disorders.  The question of causation of COPD involves knowledge of multiple other causes of COPD so as to eliminate other etiologies.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service asbestos exposure and COPD that developed after service separation, especially in this case where there is no diagnosis or treatment for symptoms for many years after service. 

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the current diagnosed COPD was not incurred in or otherwise caused by active service, to include in service asbestos exposure.  As the preponderance of the evidence is against the claim for service connection for a respiratory disorder, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, to include COPD, is denied.


REMAND

Service Connection for a Cervical Spine Disorder

In an August 2014 medical opinion letter, physician assistant (PA) S.M. opined that the Veteran's "cervical spine, migraine, memory impairment, TBI in [her] medical opinion is: as a direct result of his service connected disability of muscle weakness, migraine pain, memory impairment."  PA S.M. noted that she has been treating the Veteran since 2012, but the Veteran has been seen by the neurology department in 2002.  PA S.M. further noted that the Veteran's "above conditions are listed under service connection in his medical records."  

The Board finds that the August 2014 medical opinion letter does not appear to make sense as written.  PA S.M. seems to indicate that the migraines and TBI are a direct result of the migraines and TBI (which in itself is a truism), while also potentially implying that the Veteran's cervical spine disorder may be caused by or a result of the (service-connected) migraines or (service-connected) TBI.  The AOJ should contact the Veteran and provide him the opportunity to submit clarification from PA S.M. (or other medical health professional) with regard to the August 2014 medical opinion letter.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (citing 
38 C.F.R. §§ 4.2, 19.9(a) to indicate that return of a private medical report to obtain clarifying information may be appropriate). 

Further, no adequate VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the Veteran's claimed cervical spine disorders were caused or aggravated by the service-connected tension headaches or TBI.  The Board finds that remand is required to obtain an additional medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79, 83-86 (2006).      


Initial Rating for Tension Headaches

At the July 2014 Board hearing, the Veteran specifically contended that the headaches had worsened during the pendency of the appeal with increased frequency and duration of the headaches.  See Board hearing transcript at 4-5.  The most recent VA examination report associated with the tension headaches is dated in February 2012.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007), VAOPGCPREC 11-95, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination to assist in determining the current severity of the headaches.

Accordingly, the issues of service connection for a cervical spine disorder and a higher (compensable) initial disability rating for tension headaches are REMANDED for the following action:

1.  The AOJ should contact the Veteran and afford him the opportunity to submit any clarification to the August 2014 medical opinion letter or additional private medical opinions with respect to the issue of service connection for a cervical spine disorder.  The AOJ should associate any additional evidence submitted by the Veteran with the claims file.

2.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected tension headaches.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The VA examiner should comment on the functional limitations caused by the headaches, including the frequency, duration, and symptomatology experienced during prostrating attacks.      

3.  Arrange for the claims file to be reviewed by the VA examiner who prepared the October 2013 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the claimed cervical spine disorder.  The claims file should be provided to the examiner.  The VA examiner should offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disability was caused by the service-connected tension headaches or TBI?

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected tension headaches or TBI?

In rendering these opinions, the VA examiner should note and discuss the August 2014 medical opinion letter from PA S.M.

4.  Then, readjudicate the remaining issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


